Filing # 134672103 EMP 09/ PSPUII G3: PROV BA Pt Filed os/4s/21. Page 1 of 30

IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
IN AND FOR LEON COUNTY, FLORIDA
CHRISTOPHER J. GIERSBERG,

Plaintiff, CASE NO.: 21-1425-CA

VS.

BERIC KEITH RICHARDS and
RSB EXPRESS, INC.,

D efendants.

DEFENDANT’S NOTICE OF FILING NOTICE OF REMOVAL
Defendant, RSB EXPRESS, INC., hereby files its Notice of Removal of this cause, a copy

of which is attached, from the Circuit Court of the Second Judicial Circuit, in and for Leon County,
Florida, to the United States District Court, Northern District of Florida, Tallahassee Division.
CERTIFICATE OF SERVICE
WE HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via Electronic Mail, to all counsel of record on the attached Service List, this 15th day of

September, 2021.

EXHIBIT

Page 1 of 2 : |

 
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 2 of 30

LUKS, SANTANIELLO, PETRILLO
COHEN & PETERFRIEND

6265 OLD WATER OAK ROAD, SUITE 201
TALLAHASSEE, FL 32312

Telephone: (850) 385-9901

Facsimile: (850) 727-0233

By:_
Tabitha G. Jackson
Florida Bar No.: 115729
LUKSTALLY-Pleadings@LS-Law.com

SERVICE LIST -

Attorney for Plaintiff:

Jordan Reeves Brooks, Esq.
DOTHAN LAW GROUP, LLC
344 North Oates Street

Dothan, Alabama 36303

Phone: (334) 793-4354

Fax: (334) 699-7435
Jordan@dothanlawgroup.com
Kaley@dothanlawgroup.com

Page 1 of 2
Filing # 134670870 EFACE 09/f5 9021 63.0614 BE 72 Filed 09/19/21 Page 3 of 30

IN THE CIRCUIT COURT OF THE 2ND JUDICIAL CIRCUIT
IN AND FOR LEON COUNTY, FLORIDA
CHRISTOPHER GIERSBERG,
Plaintiff, CASE NO.: 2021 CA 001425

Vv.

BERIC KEITH RICHARDS and RSB
EXPRESS, INC.,

Defendants
//

DEFENDANT?’S, RSB EXPRESS, INC., ANSWER,
AFFIRMATIVE DEFENSES AND DEMAND FOR JURY TRIAL
TO PLAINTIFF’S COMPLAINT

Defendant, RSB EXPRESS, INC, by and through undersigned counsel, and pursuant to
Rule 1.110, Florida Rule of Civil Procedure, hereby serves its Answer, Affirmative Defenses, and
Demand for Jury Trial to Plaintiff's Complaint, as follows:

ANSWER

1. Denied as phrased. Admitted that the Plaintiff has brought the instant suit in this
Court. Denied that any action occurred on this Defendant’s behalf warranting this suit. Denied
that any action, inaction, omission, or otherwise occurred on this Defendant’s behalf warranting
this suit. Denied that any monies, insurance benefits, insurance proceeds, costs, fees, or
otherwise are owed from this Defendant to Plaintiff. Denied that Plaintiff has pleas the requisite
jurisdictional requirements as noted in § 34.01, Florida Statutes.

COUNT ONE
NEGLIGENCE AGAINST BERIC KEITH RICHARDS AND RSB EXPRESS, INC.
2. Without knowledge, therefore denied.

3. Upon information and belief known at the time, admitted.
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 4 of 30

4. Denied as phrased. Admitted that Defendant RSB Express, Inc. is a Florida
Corporation. Denied as to remaining allegations.

5. Denied as phrased. Admitted that RSB Express, Inc. was record owner of the _
truck with tag number 0971CL on August 25, 2020. Admitted that Defendant Beric Richards was
operating said truck on that date. Denied as to remaining allegations.

6. Allegations 6, including all sub paragraphs (a) through (c) are denied with strict
proof demanded thereof.

7. Without knowledge of Plaintiffs alleged injuries, therefore denied. Denied as to
remaining allegations.

AFFIRMATIVE DEFENSES

1. Defendant states that the Plaintiff, Christopher Giersberg, was in whole or in part
negligent, and the Plaintiff's own negligence was the proximate cause of his alleged injuries.
Accordingly, any recovery should be barred or reduced on the theory of comparative negligence.

2. Defendant states that Plaintiff's claims were caused by the intervening actions of
parties not under this Defendant’s control. Therefore, any recovery against this Defendant should
be barred or reduced accordingly.

3, Defendant states that Plaintiff, Christopher Giersberg, failed to mitigate his
damages, if any, and is therefore not entitled to recovery of any damages which could have been
mitigated. This includes the defense that he purposely over-treated and submitted to unnecessary
medical treatment.

4. Defendant states that the Plaintiff has been compensated by collateral sources and
that any recovery herein should be reduced by the payments Plaintiff has received from any and

- all collateral sources.
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 5 of 30

5. Defendant alleges entitlement to immunity from liability for the amount of any
deductible selected by the Plaintiff or by which Plaintiff is bound pursuant to any applicable
automobile insurance agreement providing personal injury protection coverage.

6. Defendant claims all benefits that are available pursuant to the case of Fabre vs.
Marin, 623 So.2d 1182 (Fla.1993), with regard to any negligence found by the jury regarding
unidentified non-parties.

7. Defendant claims all benefits that are available according to Florida Statutes
§768.041, §768.31, and §768.81.

8. Defendant hereby asserts and claims all defenses entitled to it according to §768.36.

9. Defendant states that any recovery should be reduced or barred by any settlement,
judgment, or payment of any kind by any individual or entity in connection with the subject matter
of the incident described in the Complaint.

10. Defendant states that any recovery should be reduced or barred to the extent of
available insurance coverage, including benefits available through any guarantee association or
other governmental authority, available to any individual or entity which may be wholly or
partially responsible for the damages alleged in connection with the subject matter of the incident

described in the Complaint.

DEMAND FOR JURY TRIAL

Defendant demands a jury trial on all issues so triable.
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 6 of 30

CERTIFICATE OF SERVICE

WE HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via Electronic Mail, to all counsel of record on the attached Service List, this 15th day of
September, 2021.

LUKS, SANTANIELLO, PETRILLO,
COHEN & PETERFRIEND

6265 Old Water Oak Road, Suite 201
Tallahassee, FL 32312

Telephone: (850) 385-9901
Facsimile: (850) 727-0233

By:

Oo

Tabitha G. Jackson
Florida Bar No.: 115729
Tjackson@LS-Law.com

 

SERVICE LIST
Attorney for Plaintiff:
Jordan Reeves Brooks, Esq.
DOTHAN LAW GROUP, LLC
344 North Oates Street
Dothan, Alabama 36303
Phone: (334) 793-4354
Fax: (334) 699-7435
Jordan@dothanlawgroup.com
Kaley@dothanlawgroup.com
Filing # 134659PE7 EFAS 09/ P5021 G1 PSU PME Pt Filed 09/tsi21 Page 7 of 30

IN THE CIRCUIT COURT OF THE 2ND JUDICIAL CIRCUIT
IN AND FOR LEON COUNTY, FLORIDA
CHRISTOPHER GIERSBERG,
Plaintiff, CASE NO.: 2021 CA 001425

Vv.

BERIC KEITH RICHARDS and RSB
EXPRESS, INC.,

Defendants
//

AMENDED NOTICE OF DESIGNATION OF E-MAIL ADDRESS

Defendant, RSB EXPRESS, INC., by and through the undersigned counsel, hereby files |

this Notice of Designation of E-mail Address pursuant to Fla. R. Jud. Admin. 2.516, and notifies |
all parties that the following e-mail address is the designated e-mail address for service of all

pleadings or other documents required to be served in this matter.

LUKSTALLY-Pleadings@LS-Law.com

**THIS EMAIL ADDRESS IS FOR THE SERVICES OF COURT
DOCUMENTS ONLY. ALL OTHER COMMUNICATIONS SHOULD
BE DIRECTED TO THE ATTORNEY OF RECORD.**
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 8 of 30

CERTIFICATE OF SERVICE

WE HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via Electronic Mail, to all counsel of record on the attached Service List, this 15th day of
September, 2021.

LUKS, SANTANIELLO, PETRILLO,
COHEN & PETERFRIEND

6265 Old Water Oak Road, Suite 201
Tallahassee, FL 32312

Telephone: (850) 385-9901
Facsimile: (850) 727-0233

Tabitha G. Jackson —

Florida Bar No.: 115729
Tjackson@LS-Law.com

SERVICE LIST
Attorney for Plaintiff:
Jordan Reeves Brooks, Esq.
DOTHAN LAW GROUP, LLC
344 North Oates Street
Dothan, Alabama 36303
Phone: (334) 793-4354
Fax: (334) 699-7435
Jordan@dothanlawgroup.com
Kaley@dothanlawgroup.com
Filing # 134659f87 2 FAEE 09) PSU PSO pay Pt Filed o9/1s/21 Page 9 of 30

IN THE CIRCUIT COURT OF THE 2ND JUDICIAL CIRCUIT
IN AND FOR LEON COUNTY, FLORIDA

CHRISTOPHER GIERSBERG,

Plaintiff, CASE NO.: 2021 CA 001425

Vv.

BERIC KEITH RICHARDS and RSB
EXPRESS, INC.,

Defendants
5 //

AMENDED NOTICE OF APPEARANCE

The Law Firm of LUKS, SANTANIELLO, PETRILLO, COHEN & PETERFRIEND and
Attorney TABITHA G. JACKSON, hereby files this Notice of Appearance as Counsel for
Defendant, RSB EXPRESS, INC., herein and requests service of all pleadings, notices and other

papers in this matter.
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 10 of 30

Case No.: 2021CA001425
Page 2

CERTIFICATE OF SERVICE

WE HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via Electronic Mail, to all counsel of record on the attached Service List, this 15th day of
September, 2021.

LUKS, SANTANIELLO, PETRILLO,
COHEN & PETERFRIEND

6265 Old Water Oak Road, Suite 201
Tallahassee, FL 32312

Telephone: (850) 385-9901
Facsimile: (850) 727-0233

By:
Tabitha G. Jackson

Florida Bar No.: 115729
Tjackson@LS-Law.com

SERVICE LIST

Attorney for Plaintiff:

Jordan Reeves Brooks, Esq.
DOTHAN LAW GROUP, LLC
344 North Oates Street

Dothan, Alabama 36303

Phone: (334) 793-4354

Fax: (334) 699-7435
Jordan@dothanlawgroup.com
Kaley@dothanlawgroup.com
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 11 of 30
i ?

Filing # 132826104 E-Filed 08/17/2021 11:57:01 AM

IN THE CIRCUIT COURT OF THE _ Second JUDICIAL CIRCUIT,
IN AND FOR Leon COUNTY, FLORIDA gli Y 5. b

Case No.: 2021 CA 001425 s

Division: Cirenit Civil Aer

CHRISTOPHER GIERSBERG, DU
Plaintiff, ;

and . o . 26 2/

BERIC KEITH RICHARDS and
RSB EXPRESS, INC.
Defendants,

SUMMONS: PERSONAL SERVICE ON A BUSINESS/REGISTERED AGENT

TO: RSB Express, Inc.-Registered Agent. BAIRAMOVIC, SABAHUDIN
Address: 4245 St. Augustine Rd., Suite 3, J acksonville, FIL 32207
IMPORTANT

A lawsuit has been filed against you. You have 20 calendar days after this summons is served on
you to file a written response to the attached complaint/pctition with the clerk of this circuit court,
located at:

{streel address} 301 § Monroe St, Tallahassee, FL 3230),

A phone call will not protect yeu. Your written response, including the case number given above:
and the names of the parties, must be filed if you want the Court to hear your side of the case.

If you do not file your written response on time, you miay lose the case, and your wages,
money, and property may be taken thereafter withont further warning from the Court.
There are other legal requirements. You may want to call an attorney right away. If you do not

know an attorney, you nay call an attorney referral service or a legal aid office (listed in the phone
baak), , ‘

If you choose to file a written response yourself, at the game time you file your written response
to the Court, you must also serve 4 copy of your written Tesponse on the party serving this summions
at: fo

{Name and address of party serving summons} Jordan Reeves Brooks, 344 North Oates Street.

Dothan, Al, 36303.

THE STATE OF FLORIDA
TO EACH SHERIFF OF THE STATE: You are commanded to serve this sumnions and a copy
of the complaint in this lawsuit on the above-named person.

DATED:
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 12 of 30

CLERK OF THE CIRCUIT COURT

By: Hor. Len 8/18/2021

Deputy Clerk

 
Oe mbt

Pomve cwretar

Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 13 of 30

Filing # 132826104 E-Filed 08/17/2021 11:57:01 AM

IN THE CIRCUIT COURT OF THE Second _ JUDICIAL CIRCUIT,
IN AND FOR Leon COUNTY, FLORIDA

Case No,: 2021 CA 001425

Division: Circuit Civil

CHRISTOPHER GIERSBERG,
Plaintiff,

and

BERIC KEITH RICHARDS and }
RSB EXPRESS, INC,
. Defendants.

SUMMONS: PERSONAL SERVICE ON A BUSINESS/REGISTERED AGENT

TO: RSB Express, Inc,-R egistered A pent- BAIRAMOVIC, SABAHUDIN
Address: 4245 St. Augustine Rd., Suite 3, Jacksonville, FL 32207
“IMPORTANT

A lawsuit has been filed against you. You have 20 calendar days after this summons is served on
you to file a written response to the attached complaint/petition with the clerk of this circuit court,
located at:

(street address} 301 S Monroe St, Tallahassee, FL 32301,

A phone call will not protect you. Your written response, including the case number given above
and the names of the parties, must be filed if you want the Court to hear your side of the case.

if you do not file your written response op tiuve, you may lose the case, and your wages,
money, and property may he taken thereafter without further warning from the Court.
There are other legal requirements, You may want to call an attorney right away. If you do not

know an attomey, you may call an attorney referral service or a legal aid office (listed in the phone
book).

if you choose to file a written response yourself, at the same time you file your written response

to the Court, you must also serve a copy of your written response on the party serving this summons
at: ;

{Name and address of party serving summons} Jordan Reeves Brooks, 344 North Qates Street,
Dothan, AL 36303.

THE STATE OF FLORIDA

TO EACH SHERIFF OF THE STATE: You are commanded to serve this summons and a copy
of the complaint in this lawsuit on the above-named person,

DATED:

 
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 14 of 30

CLERK OF THE CIRCUIT COURT

By: Un Po... 8/28/2021

Deputy Clerk '

 
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 15 of 30

Filing # 132401297 B-Filed 08/10/2021 04:02:47 PM

; IN THE CIRCUIT COURT,
SECOND JUDICIAL CIRCUIT,
IN AND FOR LEON COUNTY,
FLORIDA

CASE NQ: 2021 CA 001425
DIVISION:

CHRISTOPHER GIERSBERG,
Plaintiff,

Vs
JURY TRIAL REQUESTED
BERIC KEITH RICHARDS
AND INDIVIDUALLY, and
RSB EXPRESS INC..,

ee Ne eee eee Sree Nee Nee Ne Nee” ee ee

Defendants,
COMPLAINT AND DEMAND FOR JURY TRIAL

The Plaintiff, CHRISTOPHER GIURSBERG, sucs the Defendants, BERIC
KEITH RICHARDS (“RICHARDS”), RSB EXPRESS INC. CRSB", and allepes:

I, This is an action for damages in excess of $ 15,000.00, exclusive of
interest, costs, and attorney’s fees.

COUNT ONE
NEGLIGENCE AGAINST BERIC KEJTH RICHARDS AND RSB EXPRESS.

2. Ai all times material hereto, Plaintiff, Christopher Giersberg was and is a
resident of Houston County, Alabama,
3. At all times material hereto Defendant, Beric Keith Richards, was and is 8

resident of Duval County, Florida,

COMPLAINT Page 1 of 3
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 16 of 30

4, At all times material hercto Defendant, RSB Express, Inc. was and is a
Florida Corporation licensed to do business in the State of Florida and was doing
business in Leon County, Florida.

4. On or about August 25, 2020, Defendant RSB was the owner of the 2010
Semi-Trailer Truck, tag number OS7ICL, that was being operated at his consent by
Defendant, Richards, while in the line and svope of his employment with RSB Express,
Inc. in Tallahassee, Florida at the time of the incident described herein.

6. At that time and place Defendant Richards while in the line and scope of
his employment with Defendant RSB negligently, reektessly, and wantonly operated the
motor vehicle so that it collided with the plaintiff's motor vehicle.

(a) Defendant, Lord, failed to maintain a proper lookout when
attempting to merge into and entering the roadway into oncoming traffic.
. (b) Defendant, Lord, failed to observe surrounding conditions,
{c) Defendant was not paying sufficient attention resulting in him
‘
pulling his vchicle out in front of the Plaintiff's oncoming vehicle.

7. As a result, Plaintiff suffered bodily injury and resulting pain and
suffering, disability, disfigurement, mental anguish, loss of capacity for the cajoyment of
life, expense of hospitalization, medical and nursing care and treatment, loss of earnings,
Joss of ability to earn moncy, and aggravation of a previous existing condition. ‘The losses
are either permanent or continuing and Plaintiff will suffer the losses in the future.
PlaintifPs automobile was damaged and he lost the use of it during the period required

for its repair or replacement.

 

COMPLAINT , Page 2 of 3
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 17 of 30

WHEREFORE, Plaintiff demands judgment for compensatory darnapes apainst

defendants and further demands a trial by jury of all issues so triable.

JURY DEMAND
Plaintiff hercby demands a trial by jucy on all issues in this matter, pursuant to

Florida Law.

Dated this 10 day of August, 2021, .

DOTHAN LAW GROUP, LLC

 

 

_ JORDAN REEVES BROOKS,
Attomey for Plaintiff
344 North Oates Strect
Dothan, Alabama 36303
(334) 793-4354 (Phonc)
(334) 699-7435 (Fax)
Florida Bar No. }000432

SERVE DEFENDANTS BY CERTIFIED MAIL AT:

Beric Keith Richards” RSB Express, Inc.
1708 Leonid Rd. 4245 St. Augustine Rd.

Jacksonville, Florida 32421 ~ Suite 3
: Jacksonville, FL. 32207

 

COMPLAINT ; Page 3 of 3
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 18 of 30

Filing # 132401297 B-Filed 08/10/2021 04:02:47 PM

IN THE CIRCUIT COURT,
SECOND JUDICIAL CIRCUIT,
IN AND FOR LEON- COUNTY,
FLORIDA
CASE NO: 2021 CA 001425
DIVISION:
CHRISTOPHER GIERSBERG, d-
)
Plaintiff, )
)
v. )
) JORY TRIAL REQUESTED
BERIC KEITH RICHARDS )
AND INDIVIDUALLY, and )
RSB EXPRESS INC., )
;
Defendants. )

cr

PLAINTIFI’S FIRST INTERROGATORIES TO
DEFENDANT: RSB EXPRESS, INC.
Comes now the Plaintiff in the above styled cause and, pursuant to Rule 1.340 of the
" FLORIDA RULES OF CIVIL PROCEDURE, propounds to Defendant Mark Peacock the following
Interrogatorics to be answered within the time period allowed by the FRCP.

In. answering these Interrogatorics you are requested to furnish all information
available to you, including information in the possession of your attorney or any person
acting on your behalf, and not merely such information as is known of your own knowledge.
If you cannot answer any particular Interrogatory or tnterrogatories in full, after exercising
duc diligence to scoure the information sought, so state in the answer to the extent possible,

specifying your inability to answer the remainder.

 
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 19 of 30

TABLE OF DEFINITIONS )

The Plaintiff scts forth the following definitions of various words and phrases that
are contained in the following Interrogatorics. The Plaintiff provides the following
definitions for the purpose of clarifying the meaning of various words and phrases contained
herein in order to help the Defendant understand the objectives of Plaintiff's discovery
efforts and to locate and furnish the relevant information and materials. It is therefore
expressly stipulated and agreed by the Plaintiff that an affirmative response on the part of
the Defendant will not be construed as an admission thet any definition contained herein is

either factually correct or legally binding on the Defendant.

(A) The term “your employee” as used hercinafter in these Interro gatories is intended to
J) refer to Beric Keith Richards.

(B) The term “you” or “your” as used hercinafter is these Jnterrogatorics is intended to
refer to RSB Express, Inc., and its employees, agents or representatives of said
corporation.

(C) The term “seebject vehicle” or “your vehicle” us need hereinafter in these
Interrogatories is intended to refer to the motor vehicle that Beric Keith Richards
was operating on or about August 25, 2020, involved at the time of the cvcuts
described in the Complaint.

 

INTERROGATORIES

L. Please identify and describe cach and every insurance policy providing any liability

coverage far your employee Beric Keith Richards as a driver of a motor vehicle that
has or may have any application to the crash an August 25, 2020, made the basis of
this action. Provide the extent of any and all such coverage and include policy
numbers along with issuing insurer, with contact information and addresses.

ANSWER:
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 20 of 30

2. List the names and addresses of ail persons believed or known by you, your
employee agents or attorneys, who have any knowledge concerning any of the issues

raised by the pleadings and specify the subject matter about which such person has
knowledge.

ANSWER:

3, Did any mechanical defect in the subject vehicle your employee was driving at the
time of the accident contribute to the occurrence of the accident? [f so:

(a) What was the nature of the defect?

h
(b) What part. malfunctioned and haw?
(c) When was the last time prior to this incident that the part had malfunction
(include a deteiled explanation of how the incident occurred and how the
problem was remedied)?

ANSWER:

4, Was your employee suffering from any physical infirmity, disability or sickness at
the time of the accident made the basis of this claim? [f 80, provide a full and
complete description of any such condition, including its nature, extent and severity.

ANSWER:

5. Please state the name and address of all expert witnesses or professional
consultant retained or consulted by you or on your behalf to make an evaluation or
investigation of the cause of the occurrence giving risc to the lawsuit or the damages
sustained by you,

ANSWER:
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 21 of 30

6. Please identify each expert expected to testify at trial and. state the subject matter the
expert is expected to testify about, the substance of the facts and opinions to which
the expert is expected to testify, and give a summary of the grounds for cach
opinion.

ANSWER:

Dated this 104 day of August, 2021.

DOTHAN LAW GROUP, LLC

 

 

JORDAN REEVES BROOKS,
Attomey for Plaintiff

344 North Oates Street

Dothan, Alabama 36303

(334) 793-4354 (Phone)

(334) 699-7435 (Fax)

Florida Bar No. 1060432

TO BE SERVED WITH THE COMPLAINT,
Case 4:21-cv-00376-AW-MJF Document1-1 Filed 09/15/21 Page 22 of 30

Filing # 132401297 E-Filed. 08/10/2021 04:02:47 PM

IN THE CIRCUIT COURT,
SECOND JUDICIAL CIRCUIT,

! IN AND FOR LEON COUNTY,
FLORIDA

CASE NO: 2021 CA 001425
DIVISION:
|

CHRISTOPHER GIERSBERG, )
)
Plaintiff, )
) .
v. )
) JURY TRIAL REQUESTED
BERIC KEITH RICHARDS }
AND INDIVIDUALLY, and | )
RSB EXPRESS INC, }
)
Defendants. ' }

PLAINTIFE'S FIRST REO UEST FOR: ADMISSIONS
TO DEFEND, R

Comes now the Plaintiff in the above styled cause and, pursuant to Rule 1.370 of the

 

FLORIDA RULES OF CIVIL PROCEDURE, propounds to RSB EXPRESS, INC., the following
Request for Admissions to be responded to within the time period allowed by law.
| In answering these Requests jou are requested to furnish all information available to
yon, including information in the possession of your attorney or any person acting on yeu?"
behalf, and not merely euch information as is known of your own knowledge. If you cannot
tespond to any particular Request in full, after exercising due diligence to secure the
information sought, so state in the response to the extent possible, specifying your inability

to respond to the remainder.

 
Case 4:21-cv-00376-AW-MJF Document1-1 Filed 09/15/21 Page 23 of 30

TABLE OF DEFINITIONS

The Plaintiff sets forth the following definitions of various words and phrases that
are contained in the following Requests. The Plaintiff provides the following definitions for
the purpose of clarifying the meaning of various words ard phrases contained herein in
order to help the Defendant understand the objectives of Plaintiff’s discovery efforts and to
locate and furnish the relevant information and materials, It is therefore expressly stipulated

_ and agreed by the Plaintiff that an. affirmative response on the part of the Defendant will not
be construed as an admission that any definition contained herein is either factually correct

or legally binding on the Defendant,

(A) The term “employee” as used hereinafter in these Interrogatorics is intended to refer
to Beric Keith Richards,

(3) The tenn “you” or “your” as used hereinafter is these Interrogatories is intended to
refer to RSB Express, Inc,, and its employees, agents or representatives of said
corporation.

(C) The term “subject vehicle” or “your vehiele”' as used hereinafter in these
Interrogatories is intended to refer to the motor vehicle that was operated by your
employees or agents on or about August 25, 2020, involved at the time of the events
described. in the Complaint.

 

REQUEST FOR ADMISSIONS

Pursuant to Rule 1.376 of the FLORIDA RULES OF CIVIL. PROCEDURE, please admit
or deny the following: : i

1. On or about August 25, 2020, your employee Boric Keith Richards was a
permissive user of a vehicle owned by RSB Express, Inc,

RESPONSE;

2. That on or about August 25, 2620, Beric Keith Richards was involved in a
collision with the Plaintiff's vehicle.

RESPONSE:
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 24 of 30

3. That Beric Keith Richards was acting in the line and scope of his employment
with RSB Express, Inc,, at the time when he struck CHRISTOPHER
GIERSBERG.

RESPONSE:

4. That CHRISTOPHER GIERSBERG was injured as a direct and proximate result
of your employee's negligence,

RESPONSE: —

5. That CHRISTOPHER GIERSBERG did not commit any negligent act that
contributed to his injuries.

RESPONSE:

6, That you have been proporly named as a party defendant insofar as the legal
designation of your name,

RESPONSE:

7. That you have been properly served as a patty defendant in the present cause,

RESPONSE:

8. That there are no other known indispensabio parties who should be joined as co-
defendants in this case.

RESPONSE:
Case 4:21-cv-00376-AW-MJF Document1-1 Filed 09/15/21 Page 25 of 30

9. That the subject vehicle operated by Beric Keith Richards on or about Axgust 25,
2020, was owned by you and/or your company.

RESPONSE:

10. That your emplayee was under a duty to take reasonable measures to ensure he '
operated subject vehicle with due care under the cireumstances in sitch a manner as
to prevent CHRISTOPHER GIERSBERG from being harmed,

RESPONSE:

H. That CHRISTOPHER GIERSBERG did not assume the risk of being injured.
RESPONSE:

Dated this 10 day of August, 2021,

DOTHAN LAW GROUP, LLC

 

 

JORDAN REEVES BROOKS,
Attorney for Plaintiff

344 North Oates Strest

Dothan, Alabama 36303

(334) 793-4354 (Phone)

(334) 699-7435 (Fax)

Florida Bar No. 1000432

TO BE SERVED WITH THE COMPLAINT.
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 26 of 30

Filing # 132401297 E-Filed 08/10/2021 04:02:47 PM

IN THE CIRCUIT COURT, SECOND
JUDICIAL CIRCUIT, IN AND FOR

LEON COUNTY,
FLORIDA
CASE NO: 2021 CA 001425
DIVISION:
CHRISTOPHER GIERSBERG, )
)
Plaintiff, )
)
‘. }
} JURY TRIAL REQUESTED
BERIC KEITH RICHARDS }
AND INDIVIDUALLY, and )
RSB EXPRESS INC.,, )
}
Defendants. )

 

Comes now the Plaintiff in the above styled cause and, pursuant to Rule 1.350 of the
FLORIDA RULES OF CIVIL PROCEDURE, requests that Defendant RSB EXPRESS, INC., produce the

following documents for inspection and copying:

 

TABLE OF DEFINITIONS

_ Plaintiff sets forth the following definition of various words and phrases that are contained
in the attached Requests for Discovery. Plaintiff provides the following definitions for the purpose
of clarifying the meaning of various words and phrases contained herein in order to help the
Defendant understand the objectives of Plaintiffs discovery efforls and to locate and furnish the
relevant information and materials. It is therefore expeessly stipulated and agreed by the Plaintiff
that an affirmative response on the part of the Defendant will not be construed as an admission that

any definition contained herein ig cither factually correct or legally binding on the Defendant.
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 27 of 30

(A) The term “defendant driver” as used hereinafter in these Interrogatories is intended to refer
to Beric Keith Richards,

(B) ‘The term “you” or “vour” as used hercinafter is these Interrogatorics is intended to refer to
RSB Express, Inc., and its employees, agents, or representatives of said corporation.

{C) The term “document” as used hereinafter in these Interrogatories is intended to refer to any
medium by which information is recorded including "papers" of any kind or character,
photographs, video tapes and any method or medium. by which information is utilized by
computers. In addition to a copy of the original of any such requested documents, this
request should be deemed to include a request for a copy of any and all studies, reports,
Memos, intcrofiice communications or writings, by whatever name called, which relate to
the original, specifically including any material underlying, supporting or used in the
preparation of any such document; and any and all attachments to the original and any and
all documents referred to in the original; and any and all subsequent additions, deletions,
substitutions, amendments or modifications to the original af any sort.

{D) Unless otherwise specified, Plaintiff Tequests that all requests cover the time period from
2000 to the present,

DOCUMENTS TO BE PRODUCED

1. Please provide copics of any statemenis obtained by you from any witnesses or
any other individual pertaining to the assault, which is the subject matter of this lawsuit.

2. Please provide copies of any and all documents, notes, investigative reports,
memoranda, corresporidence or statements now in the possession of your insurance carrier, and
said items obtained prior to this lawsuit and said items prepared in the ordinary course of the
insutance conrpany’s business,

3, All documents reflecting or evidencing the occurrence made the basis of this
lawsuit and generated and/or produced by you.

4, All documents obtained from the Plaintiff and/or Plaintiff's agents at any time
following the occurrence made the basis of this lawsuit,

5. All correspondence to you or anyone on your behalf from the Plaintiff or anyone

on the Plaintiff's behalf.
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 28 of 30

6, All correspondence from you or anyone on your behalf to the Plaintiff or anyone
on the Plaintiff's behalf.

7. Any photograph(s), videotapes or other photographic reproductions in the
possession of your insurance carrier, your attorney, or yourself of the scene of the accident or the
vehicle(s) involved. Photocopies of such photas or copies of videotapes may be produced in lieu
of the positive prints.

8. All charts, diagrams, videotapes, and other illustration of any pcrson, placc or
thing involved in this lawsuit, giving the date each was made and the name and address of the
person(s) with possession, custody or control of cach item. With regard to the videotapes,
indicate the dates and times they were taken,

/

9, All documents and other tangible things relevant to the issues in this lawsuit or
that support your contentions that have not already been identified and give the name and
addross of the pérson(s) having possession, custody or control of each thing,

10. Bach and every insurance agrecment or policy under which the insurer may be
liable to pay all or part of a judgment entered in this action or to reimburse Defendant(s) for
payments made to salisty a judgment in this action.

1). Ali repair invoices for parts or labor which relate to any malfunction of or damage
to the vehicle involved in the incident made the basis of this action, including any damage
incurred or repairs made as a result of the incident made ihe basia of the action.

12, Any and all statements given by the Defendant driver concerning the accident

which occurred. on or about August 25, 2020, including but not limited to transcribed statements,

copies of un-transcribed tapes, signed and/or unsigned statements given by the Defendant driver.
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 29 of 30

13. Any and all reports by any expert retained and consulted by you with respect to

any aspect of the occurrence made basis of this lawsuit. ,

14, A copy of the Defendant driver's cell phone records for the time period at the
basis of this action,

15. All documents evidencing or reflecting any physical evaluation. of the Defendant
driver, including, but not limited to vision testing and hearing testing

16. Any and all medical records or other documents relating to any treatment or
testing of the Defendant driver's hearing.

17, All documents evidencing or reflecting violations of motor vehicle traffic laws
and/or ordinances and/or federal motor carrier safety regulation violations which the Defendant
driver has been. charged and/or convicted of during the five (5) ‘years preceding the datc of the
accident made the basis of this action.

{8 Any and al! documents evidencing or reflecting training requirements and/or
materials prepared, promulgated, maintained, distributed, and/or advacated by the Defendant,
RSB Express, Inc., conceruing or rclating to the operation of their vehicles,

19, All documents evidencing or reflecting complaints, allegations, and/or
disciplinary actions concerning the Defendant driver's negligent, reckless, and/or wanton
operation of any vehicle owned by the Defendant, RSB Express, Inc., within the five (5) years

' preceding the accident made the basis of this action. |
20. Any medical records relating to the treatment of the vision of the Defendant

driver. ue
Case 4:21-cv-00376-AW-MJF Document 1-1 Filed 09/15/21 Page 30 of 30

Dated this 10" day of August, 2021,

DOTHAN LAW GROUP, LLC

 

 

JORDAN REEVES BROOKS,
Attorney for Plaintiff ,
344 North Oates Street

Dothan, Alebama 36304

(334) 793-4354 (Phone)

(334) 699-7435 (Fax)

Florida Bar No. 1000432

TO BE SERVED WITH THE COMPLAINT.
